Citation Nr: 1816986	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-23 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than primary substance abuse, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Wichita, Kansas.

In August 2013, September 2014, and August 2015, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability in order to obtain complete private medical treatment records from Dr. K.D., at the Johnson County Mental Health Center.  The Veteran submitted a Form 21-4142 Authorization for Release of Information and the RO attempted to obtain the private treatment records, however, Dr. K.D. did not respond to the requests.  The RO attempted to inform the Veteran of their unsuccessful attempts in several notification letters, but they were returned undeliverable.  The Veteran submitted a change of address form in February 2018.  As the matter is being remanded, another attempt should be made to obtain the Veteran's private treatment records.  The RO should notify the Veteran at his new address if Dr. K.D. fails to respond to another request for his treatment records and that he is ultimately responsible for providing the evidence.   

The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability in order to obtain a VA examination.  In November 2015, the Veteran was afforded a VA examination by a psychologist.  The Veteran was diagnosed as having PTSD, major depressive disorder, alcohol use disorder and cannabis use disorder.  The examiner stated that the Veteran had two stressors.  The first was the inservice sexual assault and the second was a post-service stabbing attack on the Veteran during an attempted robbery.  The examiner opined that the Veteran's current PTSD symptoms were likely due to the 1999 knife attack as the medical records indicate that he likely first met the full criteria for PTSD after the 1999 knife attack, and there is nothing in his records to suggest that he met the full criteria prior to this incident.  The examiner also stated that the Veteran's depression was likely a reaction to both chronic PTSD symptoms and his history of chronic alcohol/substance abuse issues.  No rationale was provided for these opinions.  In May 2016, a VA medical opinion was provided by a physician to clarify the November 2015 opinion.  Citing to the Veteran's medical records, the examiner opined that it was less likely than not that the claimed PTSD was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that even if it was conceded that the Veteran's sexual assault occurred, there was no evidence that he was unable to function well during the remainder of his military service which ended in 1978 and occupationally as a civilian, until the attack in 1999.  The Board finds these opinions inadequate.  Neither opinion provided sufficient rationale to support the conclusions reached and based their opinions primarily because there was a lack of documentation that the Veteran was unable to function until the 1999 attack.  Furthermore, neither examiner considered whether the inservice stressor contributed at least in part to the Veteran's current psychiatric disorders.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an eye disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from Dr. K.D., the Veteran's private doctor, at the Johnson County Mental Health Center.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination who has not previously examined the Veteran, to determine the nature and etiology of his psychiatric disabilities.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current psychiatric disability (other than primary substance abuse) had its onset during, or is related to, active service, to include whether the in-service sexual assault contributed at least in part to the Veteran's current psychiatric disorders.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  Consideration should be given to the Veteran's lay statements and the service records, including the Veteran going AWOL twice during service.

A complete rationale must be provided for all opinions expressed.  The examiner must consider the Veteran's lay statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




